 



Exhibit 10.2

CSXT-C-82552

(CSX TRANSPORTATION LOGO) [w89347w8934700.gif]

CONTRACT SUMMARY

August 6, 2003

ISSUED                     , 2003      EFFECTIVE                     , 2003

 



--------------------------------------------------------------------------------



 



COAL TRANSPORTATION AGREEMENT

BETWEEN

INDIANTOWN COGENERATION, L.P.

AND

CSX TRANSPORTATION

CSXT-C-82552

 



--------------------------------------------------------------------------------



 

                          TABLE OF CONTENTS         Article       Page

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

I      
Definitions
    1   II  
Effective Date and Term
    4   III  
Incorporation of Documents
    5   IV  
Tender of Unit Train Shipments
    5   V      
Minimum/Maximum Per Car Weights
    7   VI  
Loading and Unloading
    7   VII  
Equipment Obligations
    9   VIII  
Equipment Maintenance
    11   IX  
Routing
    12   X    
Receiver Car Movements
    13   XI  
Diversion or Reconsignment
    13   XII  
Rates and Incentives
    13   XIII  
Rate Adjustment
    15   XIV  
Receiver Volume Guarantee
    19   XV  
Dead Freight for Solid Fuel Shortfall
    19   XVI  
Unit Train Shipment Detention Provisions
    19   XVII  
Coal Weights & Weighing Provisions
    19   XVIII  
Rounding
    20   XIX  
Payment & Credit Provisions
    20   XX  
Claims & Responsibility
    21  

i

 



--------------------------------------------------------------------------------



 

                          TABLE OF CONTENTS (cont’d.)         Article       Page

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

XXI  
Default
    22   XXII  
Force Majeure
    23   XXIII  
Abandonment
    24   XXIV  
Adjustment of Miscellaneous Charges
    24   XXV  
Tonnage Certification
    25   XXVI  
Notices
    26   XXVII  
Corporate Authority
    27   XXVIII  
Assignment
    27   XXIX  
Captions
    29   XXX  
Applicable Law
    29   XXXI  
No Waiver of Performance
    29   XXXII  
Counterparts
    29   XXXIII  
Confidentiality
    29   XXXIV  
Entire Route
    30   XXXV  
Records Inspection
    30   XXXVI  
Assumption Obligation & Refund Payment
    30   XXXVII  
Relationship with FP&L
    31  

ii



--------------------------------------------------------------------------------



 



     THIS SOLID FUEL AGREEMENT is entered into as of           2003, by and
between Indiantown Cogeneration, L.P., a Delaware limited partnership
(“Receiver”), and CSX Transportation, Inc. (“Carrier”) for rail transportation
services to Indiantown under the following terms and conditions.

WITNESSETH:

     WHEREAS, Receiver will source and supply Solid Fuel for use in an electric
generating facility located at Indiantown, Florida, known as the Indiantown
Generating Plant (“Indiantown, “Destination” or “ICLP” herein) and Receiver is
in need of transportation service to move that Solid Fuel; and

     WHEREAS, Carrier provides railroad transportation for compensation and owns
equipment and track necessary for rail movement of Receiver’s Solid Fuel from
Origin via Direct Rail Shipments to ICLP.

NOW THEREFORE:

     For and in consideration of mutual covenants, provisions, benefits and
agreements hereinafter made and contained and other good and valuable
considerations flowing between the parties hereto, Carrier and Receiver do
hereby covenant and agree as follows:

ARTICLE I – DEFINITIONS

     For purposes of this Agreement, the following definitions shall apply:

     1.     AAR – Shall mean the Association of American Railroads.

     2.     Actual Placement – Shall mean when the first Car of a Unit Train
Shipment is placed in position for loading at Origin or unloading at
Destination.

     3.     Ash Waste – Shall mean dry fly ash waste generated at the facility
suitable for transportation in P.D. Cars, as specified herein.

     4.     Carrier Cars – Shall mean bottom dump, open top hoppers owned,
leased or rented by Carrier and moving at Carrier Car Rates.

     5.     Carrier Car Rates – Shall mean the Rates per Ton stated in
Appendix A for transportation of Receiver’s Solid Fuel from Origin to
Destination in Cars supplied by Carrier, including all adjustments of such rates
according to the provisions of Article XIII hereof.

1



--------------------------------------------------------------------------------



 



     6.     Carrier Unit Train – A Unit Train made up entirely of Carrier owned,
leased or rented Cars.

     7.     Cars – Shall mean any bottom dump open top hoppers, regardless of
ownership.

     8.     Coal – Shall mean bituminous steam coal for delivery to ICLP.

     9.     Consignment – Shall mean all loaded Cars tendered to Carrier at one
time under a single bill of lading. Except as otherwise provided by this
Agreement, each Consignment shall be received subject to the terms and
conditions of the Uniform Bill of Lading as published in the Uniform Freight
Classifications, UFC 6000, Uniform Classification Committee, Agent, unless the
parties otherwise agree to another bill document.

     10.     Constructive Placement – Shall occur when Actual Placement is
prevented due to any cause, other than a Force Majeure event as set forth in
Article XXII, attributable to Receiver or Origin. In the event of Constructive
Placement, Cars shall be placed or held at the rail yard nearest to the
scheduled Origin or Destination. Time spent in transporting a shipment from
point of Constructive Placement to ICLP or Origin shall not be counted toward
elapsed free time or detention charges.

     11.     Contract Year – Shall be each of the successive twelve-month
periods matching a calendar year comprising the Term of this Agreement. Should
any Contract Year hereunder be comprised of less than 365 days, then the
obligations of each party hereto shall be honored on a pro rata basis.

     12.     Direct Rail Shipments – Shall mean a Unit Train movement of Solid
Fuel originating from Origin on Carrier’s lines and terminating at ICLP and
which remains on Carrier’s rail lines throughout the route of movement.

     13.     Effective Date – Shall have the meaning set forth in Article II.

     14.     Holidays – The following days are recognized as Holidays:

  Day before New Year’s Day New Year’s Day Washington’s Birthday (President’s
Day) Good Friday Easter Memorial Day Independence Day Labor Day Veterans Day

2



--------------------------------------------------------------------------------



 

  Thanksgiving Day Day after Thanksgiving Day Day before Christmas Day Christmas

     15.     If one of these days falls on Saturday, the previous Friday shall
be considered a Holiday unless a different day is designated as such by
contract, applicable law, regulation, or proclamation, or labor agreement with
either party’s employees. Home Shop – One or more facilities designated by
Receiver and located on Carrier’s rail lines on the Normal Route of movement,
used to repair or maintain Receiver owned/leased open top hopper equipment.

     16.     Monthly Loading Schedule – Shall mean a monthly schedule prepared
by Receiver comprised of the following information:



       Total Unit Train tonnage to be tendered by Receiver during the month.

     Unit Train tonnage to be tendered by Receiver at each Origin during the
month.

     A schedule which sets forth the expected date for each Unit Train to be
tendered during the month.

     17.     NSTB – Shall mean the National Surface Transportation Board.

     18.     Normal Route – Carrier’s designated route of movement of Unit
Trains from Origin Rate District to Destination and return.

     19.     Origin or Origins – Shall mean a loading point as set forth in
Appendix A.

     20.     Rate District – Multiple origin loading points under one coal rate
district as defined in Tariff CSXT 8200

     21.     Rates – Rates for transportation of Solid Fuel as defined in
Appendix A and as adjusted in Article XIII.

     22.     Receiver Cars – Shall mean bottom dump open top hoppers owned,
leased or rented by Receiver. In addition, any Carrier Cars which are moving at
Receiver Car Rates under the provision of Article VIII shall be considered
Receiver Cars only for the purpose of rate per ton application. The addition of
new Shipper Unit Train trainsets will be rated at 286,000 pounds gross weight on
rail (gwr).

     23.     Receiver Car Rates – Shall mean the Rates per Ton stated in
Appendix A for transportation of Receiver’s Solid Fuel between Rate District or
Origin and ICLP in Cars supplied by Receiver, including all adjustments of such
Rates according to the provision of Article XII hereto.

3



--------------------------------------------------------------------------------



 



     24.     Receiver Unit Train – A Unit Train made up wholly of Receiver Cars.

     25.     Solid Fuel – Shall mean all non-hazardous solid fuels including
coal, pet coke, and synfuel, STCC’s 11-212-90 and 29-911-91 and 29-913-40 for
delivery and consumption at ICLP.

     26.     Straggler – Shall mean a Car listed on Bill of Lading ticket as
part of a Consignment, which becomes separated from the block of Cars making up
the Consignment prior to placement for unloading.

     27.     Supplier – Shall mean any Solid Fuel or terminal operation(s)
producer(s) or mine operator(s) or tipple operator(s) supplying Solid Fuel to
Receiver for transportation hereunder.

     28.     Tariff 8200 Series – Shall mean the document titled Tariff CSXT
8200 as filed with the NSTB, including amendments thereto and reissues thereof
in effect on the date of tender. In accordance with Tariff Governing Rules,
changes to the Tariff shall apply uniformly to Carrier customers and not only
Receiver.

     29.     Ton or Net Ton – Shall mean a ton of 2,000 pounds avoirdupois.

     30.     Unit Train or Train – Shall mean a shipment of at least 95 car
trains of Solid Fuel billed on one day, from one loading point at one Origin,
via one route, to one consignee, for one delivery at one Destination and
necessary locomotives used in transporting Receiver’s Solid Fuel from Origin to
ICLP pursuant to this Agreement.

ARTICLE II – EFFECTIVE DATE & TERM

     The Effective Date of this Agreement shall be the date on which Receiver’s
Financing Parties and independent engineer consent to Receiver entering into
this Agreement, or, if such consent is not received within forty-five (45) days
from the Execution Date and such independent engineer shall have been deemed to
consent to the execution of this Agreement under Receiver’s financing documents,
the date on which such deemed consent shall have occurred (“Effective Date”).
Receiver shall give prompt written notice to Carrier of the occurrence of the
Effective Date. In no event shall this Agreement expire later than December 31,
2025, provided, however that this Agreement shall remain in effect with respect
to any Solid Fuel tendered prior to, but not delivered to Destination by,
December 31, 2025.

4



--------------------------------------------------------------------------------



 



ARTICLE III – INCORPORATION OF DOCUMENTS

     This Agreement incorporates all tariffs (including late payment finance
charges and fuel surcharges), and exempt circulars price lists that would apply
if this Agreement did not exist as of the date of shipment tender. In the event
of direct conflict between any incorporated item and the express terms of this
Agreement, the express terms of this Agreement shall control.

ARTICLE IV – TENDER OF UNIT TRAIN SHIPMENTS

     1.     Monthly Loading Schedule – Receiver shall notify Carrier of Monthly
Loading Schedules by telephone no later than the 25th day of the month preceding
each month in which Receiver intends to make Unit Train tenders of Solid Fuel
hereunder. Receiver shall also enter Monthly Loading Schedules via electronic
computer based tools provided by Carrier. Management of train schedules will be
governed by the then current Tariff 8200 Series. Once the schedule has been
agreed to either party will make a good faith effort to accommodate such changes
which shall also be coordinated with the supplier.

     2.     Unit Train Tender – A Consignment of Solid Fuel hereunder shall be
deemed to be made by Receiver when the Solid Fuel is loaded in Cars at an Origin
point. Carrier agrees to accept all such Consignments and deliver the Solid Fuel
to the Destination as described in this Agreement, and subject to the terms and
provisions of this Agreement.

     3.     Minimum Unit Train Weight – The Minimum Unit Train Weight tendered
to Carrier hereunder shall be:

          Carrier         Aluminum Cars   Carrier Steel Cars   Receiver Aluminum
Cars

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

95 Cars – Average
10,600 tons per
train during the
calendar month   95 Cars – Average
9,500 tons per
train during
the calendar
month   95 Cars – Average
10,200 tons per
train during
the calendar
month

     4.     Light Loading of Unit Trains Caused by Receiver – If the average of
all Unit Train consignments made under this Agreement in any calendar month is
tendered to Carrier with less than the applicable Minimum Unit Train Weight for
any reason caused by Receiver other than as a result of a Force Majeure event as
provided in Article XXII, Receiver shall pay the difference of the Minimum Unit
Train Weight and the Actual Average Unit Train Weight times the applicable rate
originally on the freight bill.

5



--------------------------------------------------------------------------------



 



     5.     Use of Carrier Cars in Receiver Unit Trains – If Receiver is unable
to furnish sufficient equipment to satisfy the Minimum Unit Train Weight or
otherwise desires to include Carrier Cars in a Receiver Unit Train, Receiver may
request that Carrier Cars be provided and Carrier may supply such Cars. Unless
otherwise provided, all Solid Fuel transported in Carrier Cars pursuant to this
Paragraph will be charged for at the applicable Carrier Car Rate in Appendix A
including all adjustments thereto according to Article XIII.

     6.     Light Loading of Receiver Unit Trains Caused by Carrier – If Carrier
restricts loading for any reason or places at Origin a Receiver Unit Train of
less than the scheduled number of Cars or less than the scheduled trainload
weight, for any reason including damage to or shortage of Receiver Cars caused
by Carrier, Carrier will substitute Carrier Cars of a minimum marked capacity of
100 tons and sufficient in number to meet the scheduled number of Cars and the
scheduled trainload weight. In such instances, Carrier shall charge the Receiver
Car Rate for Solid Fuel moving in Carrier Cars. When Carrier Cars have been
substituted for Receiver Cars under the provision of this paragraph, then no
demurrage shall accrue on substituted Cars for a period equal to free time plus
twenty-four (24) hours. If Carrier fails to substitute such Carrier Cars or such
Carrier Cars are insufficient to accept the full portion of the scheduled unit
train weight that would otherwise have been carried by the scheduled number of
Cars, then Receiver shall be relieved of its obligations under paragraph 4 of
this Article IV and under paragraph 1 of Article XV to the extent of such
shortfall.

     7.     Notice of Light Loaded Trains – Receiver shall require its Supplier
to indicate on the Bill of Lading, or other similar document, on Unit Train
shipments if Carrier tenders to Supplier at Origin insufficient Cars to allow
Supplier to load the scheduled Minimum Unit Train Weight and the reason such Car
shortage occurred, if known. If the Carrier actually caused the light loaded
Train, Receiver shall be entitled to be billed at the scheduled Unit Train Rate.

     8.     Unit Train Size – Carrier will evaluate and report to Receiver on an
annual basis whether capital changes or modifications to the existing rail
infrastructure and route of movement safely and effectively support changes in
Receiver Car Unit Train sizes.

6



--------------------------------------------------------------------------------



 



ARTICLE V – MINIMUM/MAXIMUM PER CAR WEIGHTS

     1.     Minimum Per Car Weight – Except as otherwise provided, the minimum
weight of each loaded Car in a Solid Fuel shipment will be the lesser of the
marked capacity of the Car or 100 tons. When a Car is loaded with Solid Fuel to
full visible or cubical capacity, and Supplier indicates on the shipping order
or Bill of Lading that the Car is so loaded, then the actual weight will apply
for billing. Receiver provided cars from the period of October 1, 2003 through
June 30, 2004 and Receiver provided trip or short term lease cars allowed under
Article VII.4 will have a minimum 3,800 cubical capacity. Receiver provided cars
after July 1, 2004 will have a 4,200 cubical capacity.

     2.     Maximum Per Car Weight – Each Car in a shipment/consignment
transported hereunder shall not exceed 286,000 pounds in gross loaded weight or
the load limit of the Car. If Cars are found to be loaded in excess of the load
limit of the Car or 286,000 pounds in gross loaded weight, the provisions and
charges of the then current Tariff CSXT 8200 Series, including supplements
thereto or reissues thereof, will apply.

     These charges are not subject to the provisions of Article XIII and will be
increased only in the event that Carrier increases and publishes its standard
tariff charges for all other receivers and receivers of Solid Fuel which other
receivers’ and receivers’ Solid Fuel shipments are subject to such Tariff
charges (See Article XXV).

ARTICLE VI – LOADING AND UNLOADING

     1.     Loading

Twenty-four (24) Hour Loading – Carrier shall coordinate the placement of empty
Cars at Origins with the Suppliers. Subject to the provisions of Tariff CSXT
8200 Series, each Consignment tendered shall be loaded within twenty-four (24)
hours.

Four (4) Hour Loading – If, subject to the provisions of Tariff CSXT 8200,
Receiver elects to load a Unit Train in four (4) hours, then the four (4) hours
loading Rates shall apply as stated in Appendix A. The four (4) hour period will
be governed by the then current Tariff CSXT 8200 Series.

Receiver Notification – Receiver shall require all of its Suppliers tendering
Solid Fuel to Carrier for transportation under this Agreement to accept Unit
Trains upon arrival at Origin, twenty-four (24) hours a day, seven (7) days a
week, except Holidays, provided Supplier receives proper notice from Carrier
pursuant to Article VI, Paragraph 3. Loading and scheduling coordination will be
in compliance with Tariff 8200 series provisions, including amendments thereto
and reissues thereof.

7



--------------------------------------------------------------------------------



 



     2.     Unloading – Carrier shall coordinate the Actual Placement of loaded
Cars at ICLP and shall provide advance notice of arrival as specified in
Paragraph 3 of this Article. Twelve (12) hours unloading free time shall be
allowed at Destination as provided for in Article XVI. ICLP shall receive an
additional four (4) hours of unloading free time if receipt of the train is + or
– eight (8) hours from the time of notification by Carrier. Demurrage charges
shall be in accordance with Tariff 8200 series.

     3.     Advance Notice – Carrier will provide Receiver not less than four
(4) hours on weekdays, weekends and holidays advance notice upon leaving Baldwin
yard of the arrival of Trains at ICLP via either voice, electronic, e-mail or
other agreed upon means.

     4.     Approach and Departure – Unit Train shipments of Solid Fuel to
Destination will approach from the north and Unit Train shipment of empty Cars
and Ash Waste will depart Destination to the north.

     5.     Applicable Laws – Carrier will comply with all applicable laws
regarding the blocking of any public or private road crossings serving
Destination or the adjacent steam host facility. Blocking, as used in the prior
sentence, means the time that a Unit Train is stopped at a road crossing.
Carrier reserves the right to oppose at its cost and expense, any such road
crossing that would interfere with its efficient operation of the Unit Train or
other trains operating over such proposed road crossing.

     6.     Delivery Times – For its own purposes, Receiver has expressed a
desire for delivery of Unit Train Solid Fuel shipments to Destination during
daylight hours, but understands that it is not entitled to preferential
treatment, that Carrier operates on a twenty-four (24) hour a day basis and that
many factors are involved in determining the arrival time. Carrier is aware of
Receiver’s desire and will attempt to accommodate that desire, so long as
Carrier incurs no additional expense or adverse impact on its other train
service or operation.

     7.     Sidetrack Agreement – Carrier’s rail operations at Destination shall
be governed by a separate private sidetrack agreement previously executed by
Carrier and Receiver.

8



--------------------------------------------------------------------------------



 



ARTICLE VII – EQUIPMENT OBLIGATIONS

     1.     Carrier Equipment Obligation – Carrier shall furnish locomotives and
Carrier supplied Cars in accordance with the terms of this Agreement. Carrier
shall furnish sufficient locomotives to transport Receiver Cars in Unit Train
service. Carrier shall provide locomotives maintained for good working order and
Carrier Cars in sufficient quantities for the purposes contemplated under this
Agreement. Once Carrier has committed Carrier Cars to this service, Receiver
must request AAR OT-5 approval from Carrier to place Receiver Cars into this
service under this Agreement, subject to the provisions of this Article VII,
Paragraph 2.

     2.     Receiver Equipment Obligation – Receiver Cars may be placed in
service on or after the Effective Date. If Receiver elects to remove dedicated
Receiver Cars from service, Receiver shall provide Carrier twelve (12) months
advance written notice. After removing dedicated Receiver Cars from service,
Receiver shall provide Carrier with twelve (12) months advance written notice
before placing dedicated Receiver Cars back in service.

     Not withstanding anything herein, to the contrary, if Receiver places or
removes a set of Receiver Cars with less than twelve (12) months advance written
notification, then Receiver will pay to Carrier a capital impact fee of
$25,000.00 per set per month short of the twelve month notification. Example;
five (5) months advance notification is provided for set removal. A capital
impact fee of (twelve minus five) times $25,000 or $175,000 will apply. Payment
shall occur within thirty (30) days of placement or removal of Receiver Cars.
This impact fee would not apply to the placement of the initial three (3) sets
of Receiver cars in calendar year 2003. If ICLP requires additional equipment
during this period Carrier will supply Carrier Cars at the Carrier Car Rate
levels defined in Appendix A.

     3.     Receiver Equipment Amount – It is intended that a maximum of three
(3) sets of Receiver Cars may be placed in ICLP services. The first three
(3) sets are subject to the provisions of Article VIII, paragraph 2. Each set
will consist of at least 95 Cars plus 7% additional spare Cars in actual service
and an additional 3% spare Cars to be secured as required from the leasing
company. Receiver Cars shall be suitable and in sufficient quantities for the
purpose contemplated in this Agreement and Receiver shall maintain Receiver Cars
in good working order and repair (or cause such maintenance to take place). If
from time to time greater than three (3) sets are required, Receiver is
permitted to trip lease or short-term lease additional Receiver Car sets to
support additional needs or unique loading schedule requirements. These
additional Receiver Cars will be coordinated with Carrier in advance to minimize
operational conflicts. Receiver shall provide seven (7) days prior written
notice before putting additional Receiver Car sets in service, including
expected load date and location. If

9



--------------------------------------------------------------------------------



 



Carrier cannot reasonably accommodate such schedule, Carrier shall notify
Receiver within three (3) days of such notice from Receiver.

     4.     Damage to Receiver Cars – If Receiver Cars are damaged, derailed, or
destroyed while in the custody and control of Carrier, Receiver’s designated
employee shall be notified as soon as practicable within forty-eight (48) hours
of such occurrence. Written notification of the damage, derailment or
destruction of such Receiver Cars will be furnished to Receiver within five (5)
days of the occurrence and will include, but will not be limited to (1) Car
Initial and Number; (2) a description of the damaged, derailed, or destroyed
Receiver Cars; (3) cause of the damage, derailment or destruction (if known);
(4) the date, time and location of the damage, derailment or destruction
occurred; and (5) any known substantiating details. If the damaged Receiver Car
can be economically repaired (depreciated value of damaged Receiver Car exceeds
the estimated cost of repair per Association of American Railroads Interchange
Rules), Carrier will make such repairs at its own expense to the reasonable
satisfaction of the Receiver and return repaired Receiver Cars to service as
soon as commercially practicable based on parts availability and repair shop
schedules, or other factors that would delay the return of the affected Cars to
service. Carrier agrees to use all reasonable measures to expedite the repair of
such Cars. Notwithstanding the foregoing, Receiver may request and Carrier will
supply periodic written reports on the progress made by Carrier in its efforts
to meet its obligations to expedite repair or replacement of the affected Cars.
If Receiver Cars are damaged under the conditions stated herein (except for
damage due to defect in design, materials and original workmanship), Carrier
will furnish Carrier Cars in sufficient number to replace the tonnage lost at no
additional cost to the Receiver and at Receiver Car Rates, until such time as
the damaged or derailed Receiver Cars are repaired and/or settlement for
destroyed Cars is received. Should Receiver choose to replace damaged Receiver
Cars, Receiver must notify Carrier in writing of this intent within thirty
(30) days following the damage to the Receiver Cars, and provide periodic
updates regarding the status of the replacement Receiver Cars. All repairs
and/or replacements must meet standard Association of American Railroad rules
and regulations. If the Receiver Cars cannot be economically repaired (estimated
cost of repair exceeds depreciated value of damaged Receiver Car per Association
of American Railroads Interchange Rules Rule 107, Carrier shall provide
settlement value to Receiver. Settlement for all Receiver Cars destroyed while
in Carrier control shall be on the basis of new cost reproduction less the
accumulated depreciation and salvage value of the destroyed equipment in
accordance with the then current Association of American Railroads Interchange
Rules, provided,

10



--------------------------------------------------------------------------------



 



however, that such destruction is not the result of a defect in design,
materials and/or workmanship in the Cars. Such amount will be processed by
Carrier in accordance with Article XX. Disputes under this provision shall be
handled under the procedures set forth under Article XXII of this Agreement.

     5.     Non-Application of Mileage Allowance – Carrier shall not use
Receiver Cars for transporting any product other than as provided for in this
Agreement. All such Receiver Cars must have AAR OT-5 approval from Carrier prior
to placement on Carrier. No mileage allowance payments, per diem charges or
similar charges will be paid by Carrier for use of Receiver Cars for
transportation subject to this Agreement.

ARTICLE VIII– EQUIPMENT MAINTENANCE

     1.     Preventative Maintenance on Receiver Cars – Upon request from
Receiver, confirmed in writing within five (5) days, designated Receiver Cars
moving in Unit Train service will be delivered by Carrier for repair or
maintenance to Receiver’s designated Home Shop on Normal Route of movement. For
the switching service involved, Carrier will charge and Receiver agrees to pay
in accordance with the provisions of the then current Tariff CSXT 8200 Series.

     2.     “Bad Order” Receiver Cars – Carrier agrees that if a Receiver Unit
Train is stopped by Carrier for removal of Receiver Cars designated as
“bad-order” or requiring “running” repairs or maintenance, Carrier will
transport such Cars to the nearest maintenance facility operated by or for
Carrier for repair or maintenance. In addition, Carrier agrees that upon
completion of repairs or maintenance to such Receiver Cars, Carrier will pick up
such Cars from the specific maintenance facility and replace them in the next
scheduled Receiver Unit Train on either the loaded or return empty movement as
discussed with Receiver. No charges shall be assessed for the movement of Cars
requiring said repairs or maintenance to and from Carrier’s maintenance facility
or for removal and replacement of such Cars in Receiver Unit Train.

     3.     Authorization for Repair on Receiver Cars – Carrier shall report to
Receiver any maintenance work which Carrier believes is necessary under the AAR
Interchange Rules, but Carrier shall not undertake to do any such maintenance
unless the repair work is approved in advance by Receiver except for such
running maintenance repairs as are necessary to keep Receiver Cars in safe
working order. Any maintenance repairs performed by Carrier shall be done in
accordance with the AAR Interchange Rules and at a charge no greater than that
contained in the aforementioned Rules, as amended or superseded. Claims against
Receiver for

11



--------------------------------------------------------------------------------



 



equipment maintenance shall be made in writing, supported by all relevant
documentation, and shall be processed by the Receiver in accordance with the
same time frames specified for payment as outlined in Article XX. Receiver also
has the right to inspect any and all such bad-order maintenance, or running
maintenance repairs performed by Carriers and reject any claim, or portion of
claim, for work that does not meet the standards of the AAR interchange Rules.

     4.     Third Party Inspection – If Receiver disputes Carrier’s claimed
bad-order or running maintenance and repairs for any or all Receiver Cars,
Receiver may, at its option, solicit the services of a qualified third party
mutually selected by Receiver and Carrier to inspect and evaluate any and all
bad-ordered and running repair claims of the Carrier. The AAR Mechanical
Division Arbitration Committee may serve as the third party inspector. The
decision of this third party shall be final and binding on all parties to this
Agreement.

     5.     Inspection and Repairs – When Carrier performs any maintenance and
repairs, Carrier agrees to provide a complete inspection of such Receiver Cars
and notify Receiver at that time of any additional observed problems that need
correction. If the facility at which Carrier performs this inspection cannot
handle such repairs, Carrier will transport the Cars to the nearest facility
located on Carrier lines that can perform such repairs or to the Receiver’s
maintenance facility at Receiver’s option at no cost to the Receiver.

ARTICLE IX – ROUTING

     All shipments transported hereunder shall be routed wholly over Carrier’s
line haul routes. Freight rates in this contract apply only via Carrier’s line
haul routes. However, in the case of a disability such as pronounced congestion,
washout, wreck or other condition preventing Carrier from moving a Unit Train
via Carrier’s Normal Routes, other than in the case of a Force Majeure event as
provided in Article XXII, Carrier will exert reasonable efforts to select an
alternative route or routes during the period of disability and will observe and
apply the Rates as provided herein. In the event that the routing set forth in
this Agreement become inoperable, or otherwise impassable, except as excused
under the provisions of Article XI, it will be the sole responsibility of the
Carrier to ensure the Receiver’s actual contract tonnage guarantee tendered by
Shipper under the provisions of this Agreement is transported to the Facility at
no additional cost to Receiver.

12



--------------------------------------------------------------------------------



 



ARTICLE X – RECEIVER CAR MOVEMENTS

     For service under this Agreement, Carrier agrees to move any newly acquired
Receiver Cars from the point of purchase or lease to the Origin for the first
loading of Solid Fuel at no cost to the Receiver. This provision shall apply to
all new Receiver Cars acquired for service over the life of the Agreement.
Receiver will be responsible for any charges assessed by a railroad other than
Carrier.

ARTICLE XI– DIVERSION OR RECONSIGNMENT

     If Receiver wishes to divert or reconsign a shipment/consignment
transported under this Agreement, the charges and provisions published in Tariff
CSXT 8200 Series, rules and regulations, including amendments thereto and
reissues thereof, which would be applicable to such diversion or reconsignment,
absent this Agreement, shall apply.

ARTICLE XII – RATES AND INCENTIVES

     1.     Rates – Receiver agrees to pay Carrier the applicable Carrier Car
and Receiver Car Rates for the transportation and delivery of Solid Fuel from
Origins to Destination as of the Effective Date of this Agreement as set forth
in Appendix A as adjusted. These Rates apply on all Solid Fuel transported under
this Agreement and are applicable to shipments on the date shipments are loaded
at Origin. The Solid Fuel Rates shall be adjusted according to the provisions of
Article XIII of this Agreement.

     2.     Adding Rate Districts – Receiver and Carrier will mutually work
together to add new Origin Rate Districts as new sources of Solid Fuel are
identified.

     3.     Ash Waste Tonnage Declaration – In respect of the Contract Year
ending on December 31, 2003, Receiver declares that it will tender a minimum of
100 carloads of Ash Waste during the remainder of calendar year 2003 assuming a
contractual agreement has been signed by Receiver and an Ash Waste disposer on
the CSX system by October 1, 2003. Receiver shall pay Carrier Level 1 Rates
(which shall not be adjusted to Level 2 Rates) for period of the Effective Date
of this Agreement through the end of calendar year 2003, if no acceptable Ash
Waste disposal firm is found that is located on the CSX system. No later than
December 1, 2003, and each December 1 thereafter, Receiver will make a
declaration to Carrier of the total carloads of Ash Waste expected to be
Tendered during the following Contract Year. ICLP shall notify Carrier of any
revisions to the Declared Carloads prior to the start of a Contract Year as soon
as the need therefore becomes known. To the extent known and practicable at

13



--------------------------------------------------------------------------------



 



the time. The Rates initially billed pursuant to Appendix A shall be based on
Shippers Declared Carloads.



       4.     Rate Level Billing Adjustments



       A. Receiver and Carrier acknowledge that they anticipate that shipments
will be billed at the Level I Rates set forth on Appendix A. The Level II Rates
set forth on Annex A shall only be applicable in the event the Minimum Threshold
of Ash Waste (as defined below) is not met. In the event the actual Carloads of
Ash Waste Tendered by Receiver do not meet the Minimum Threshold of Ash Waste
thereby resulting in the Level II Rate being applicable to shipments in
accordance with this Article XII and Appendix A, then the charges for the Tons
Tendered in the Contract Year shall be recalculated at the Level II Rate. The
total amount of the difference between the transportation charges paid using the
Level I Rate and those so recalculated using the Level II Rate shall be
recalculated within 15 business days from the end of the Contract Year and shall
be paid by Receiver to Carrier via check or wire transfer within 45 days after
the recalculation is made.          B. The minimum volume of Carloads of Ash
Waste is, subject to the remaining provision of this Article XII, anticipated to
be 500 Carloads. This projection of 500 Carloads is based on the assumption that
the Destination will consume 900,000 tons of Solid Fuel. In the event the
Destination does not consume 900,000 tons of Solid Fuel as a result of dispatch
by Florida Power & Light, Force Majeure or any other reason outside the
reasonable control of Receiver, such 500 Carloads shall be reduced by one
(1) Carload for each 1,000 Tons of Solid Fuel less than 900,000 Tons actually
consumed by the Destination. The 500 Carloads of Ash Waste, as adjusted above,
is the “Minimum Volume of Ash Waste.”          C. In the event that the Receiver
does not declare to the Minimum Volume of Ash Waste during any Contract Year,
Level II Rates are applied to shipments of Solid Fuel until the Minimum
Threshold of Ash Waste is satisfied for such Contract Year, then (i) Level I
Rates shall apply for the following Contract Year, (ii) Level I Rates shall
apply for that Contract Year as of the date of the first shipment after that
which resulted in the Minimum Threshold of Ash Waste being satisfied and
subsequent bills will be calculated using the Level I Rate; and (iii) the
charges for the Tons Tendered earlier in the Contract Year shall be recalculated
at the Level I Rate within 15 business days of

14



--------------------------------------------------------------------------------



 





  when the Minimum Volume of Ash Waste is satisfied. The total amount of the
difference between the transportation charges paid using the Level II Rate and
those so recalculated using the Level I Rate shall be paid by Carrier to
Receiver via check or wire transfer within 45 days after the recalculation is
made.

ARTICLE XIII – RATE ADJUSTMENT

     1.     Procedure – All Solid Fuel charges contained herein shall be
adjusted quarterly, upward or downward, utilizing the adjustment index described
in Paragraph 2 of this Article XIII. Adjustments shall become effective January
1, April 1, July 1, and October 1 of each calendar year, with the first
adjustment to become effective on July 1, 2003. Carrier shall provide Receiver
with written notice of each adjustment along with supporting calculations, as
soon as the adjustment index information is available

     2.     Indices and Sources – The adjustment index is available from the
following sources:

          2.1 Components of Adjustment Index:

              2.1(A).        Rail Cost Adjustment Factor, Adjusted for
Productivity [RCAF(A)] – Source: 2.2(A)               2.1(B).        Rail Cost
Adjustment Factor, Unadjusted for Productivity [RCAF(U)] – Source: 2.2(A)      
        2.1(C).        Implicit Price Deflator for Gross National Product, Gross
National Product – Source 2.2 (B)               2.1(D).        Implicit Price
Deflator, Gross National Product, Personal Consumption Expenditures – Source:
2.2(B)               2.1(E).        Producer Price Index, All Commodities –
Except Farm Products Table 8 – Source: 2.2(C)               2.1(F).  
     Producer Price Index, Industrial Commodities Less Fuel and Related Products
and Power – Source: 2.2(C)

15



--------------------------------------------------------------------------------



 



          2.2. Sources of Components:

              2.2(A).        Ex Parte No. 290 (sub-No. 5), Quarterly Rail Cost
Adjustment Factor (the Sub-No. 5 Proceeding), disseminated by the American
Association of Railroads. This document includes both RCAF(A) and RCAF(U).      
        2.2(B).        United States Government Printing Office, Economic
Indicators, prepared for the Joint Economic Committee by the Council of Economic
Advisors               2.2(C).        Producer Prices and Price Index Data,
Monthly Report, U.S. Department of Labor, Bureau of Labor Statistics, U.S.
Government Printing Office

     The parties recognize that the RCAF(A) and RCAF(U) as promulgated quarterly
by the NSTB in the Sub-No. 5 Proceeding are each calculated in accordance with
the procedures and computational methodologies adopted by the NSTB in Ex Parte
290 (Sub-No. 2), Railroad Cost Recovery Procedures, 1 NSTB. 2d 207 (1984) [for
RCAF(U)] (the Sub-No. 2 Proceeding), and in Ex Parte 290 (Sub-No. 4), Railroad
Cost Recovery Procedures – Productivity Adjustment, 5 NSTB 2d 434 (1989), aff’d
sub nom. Edison Electric Institute, et al. v. NSTB, 969 F.2d 122 (D.C. Cir.
1992) [for RCAF(A)] (the Sub-No. 4 Proceeding). The parties agree that the
RCAF(A) and RCAF(U) promulgated by the NSTB shall be used in calculating rate
adjustments pursuant to this Article XIII only so long as any changes,
modifications or alterations in the procedures and computational methodologies,
which are used to derive the RCAF(A) and RCAF(U) are made in accordance with the
requirements of 5 USC 551-706 (Administrative Procedure Act) and/or other
governing statute. If the RCAF(A) and RCAF(U) or the procedures and
computational methodologies used to derive the RCAF(A) and RCAF(U) are changed
by any means other than as specified above, then Paragraph 9 of this
Article XIII shall be applicable. The thirty (30) days specified therein shall
commence from date any such change is publicly announced by the NSTB by a
Notice, a Decision, or an Order.

     3.     Adjustment Index

          A. The amount of each quarterly adjustment for Carrier and Receiver
Car Rates and other charges referencing this Article

16



--------------------------------------------------------------------------------



 



           XIII shall be determined according to the following weighted average
index:

                        25.0 %   –   RCAF(A)                         25.0 %   –
  RCAF(U)                         12.5 %   –   Producer Price Index (All
Commodities – except
Farm Products – Table 8)                         12.5 %   –   Gross National
Product – Implicit Price
Deflator                         12.5 %   –   Personal Consumption Expenditures
– Implicit
Price Deflator                         12.5 %   –   Producer Price Index –
Industrial Commodities Less Fuel and Related Products and Power.      

--------------------------------------------------------------------------------

                100.0 %        

     4.     Adjustments – The quarterly adjustment to the Rates in Article XII
and other adjustable items within the Agreement shall be calculated for each
component listed below by comparing the Numerator Index Figure with the
Denominator Index Figure first published on the dates indicate below:

                      Publishing Date   Publishing Date Adjustment      
Numerator   Denominator Date   Index   Index Figure   Index Figure

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

January 1   2.1(A), 2.1(B),   Quarter Ended   Quarter Ended     2.1(C), 2.1(D)  
Previous Sept.   Previous June       2.1(E), 2.1(F)   September   June   April 1
  2.1(A), 2.1(B),   Quarter Ended   Quarter Ended     2.1(C), 2.1(D)   Previous
Dec.   Previous Sept.       2.1(E), 2.1(F)   December   September   July 1  
2.1(A), 2.1(B),   Quarter Ended   Quarter Ended     2.1(C), 2.1(D)   Previous
March   Previous Dec.       2.1(E), 2.1(F)   March   December   October 1  
2.1(A), 2.1(B),   Quarter Ended   Quarter Ended     2.1(C), 2.1(D)   Previous
June   Previous March       2.1(E), 2.1(F)   June   March

     5.     Index Reference Period – Quarterly adjustment of the Rates, subject
to this Agreement, shall occur when there is a change in the weighted average
index described in Paragraph 3 of this Article.

     6.     Quarterly Percent Change Factor – The product of the weighted
average for each component set forth in Paragraph 3 of this Article times the
percent increase (or decrease) in such component over the prior quarter as
described in Paragraph 4 of

17



--------------------------------------------------------------------------------



 



this Article shall be called the Adjusted Component Average. The Adjusted
Component Average for each component shall be summed and the resultant sum will
be hereinafter called the Weighted Total. The Weighted Total shall be added to
the weighted average index for the prior quarter (Prior Quarter Weighted Average
Index) and the resultant sum will be called the Current Quarter Weighted Average
Index. The Current Quarter Weighted Average Index shall be divided by the Prior
Quarter Weighted Average Index and the resultant quotient will be hereafter
called the Quarterly Percent Change Factor. The Quarterly Percent Change Factor
for Carrier Cars shall be multiplied by the applicable Carrier Car Rates in
Appendix A, as adjusted according to this Article, and by the other applicable
charges contained herein to determine the Carrier Car Rates and other
adjustments as of the current quarter. The Quarterly Percent Change Factor for
Receiver Cars shall be multiplied by the applicable Receiver Car Rates in
Appendix A to determine the Receiver Car Rates as of the current quarter.

     7.     Index Publication – If the publisher of any index used in the
adjustment index or a successor organization ceases to publish any index series
required for the calculations outlined in this Article, or materially alters the
methodology by which the index or indices are derived, the parties shall agree
whether to keep using the index or to substitute a different method that most
closely matches the economic structure of the discontinued or altered index or
indices to be used for adjustments for the remainder of the Contract Term. If
within ninety (90) days after the cancellation or alteration of the index or
indices, the parties are unable to reach agreement on a replacement index or
indices, then the Producer Price Index (All Commodities except Farm Products –
Table 8) published by the U.S. Bureau of Labor Statistics will be used until a
mutually acceptable replacement index is selected.

     8.     Contingency if RCAF is Rebased by the NSTB – In the event any
subsequent RCAF(A) or RCAF(U) is rebased by the NSTB, the Quarterly Percent
Change Factor for the affected quarter shall be determined by using the RCAF(A)
or RCAF(U) as if one or both, as the case may be, had not been rebased.

     9.     Limit on Quarterly Percent Change Factor – For each Contract Year
the upward or downward adjustment of the Rates shall be limited to 2.2% per
quarter, or 9.52% per Contract Year. These limits reflect a “cap” on the upward
or downward adjustment of the Rates for any one (1) quarter of the affected
year. If the Quarterly Percent Change factor reflects a change equal to or less
than the quarterly cap, then the Rates will be adjusted accordingly. If the
Quarterly Percent factor reflects a change

18



--------------------------------------------------------------------------------



 



exceeding the quarterly cap, then the actual adjustment to the Rates will be
limited to the then effective quarterly cap.

ARTICLE XIV – RECEIVER VOLUME GUARANTEE

     1.     During each Contract Year, Receiver agrees to tender to Carrier for
transportation pursuant to this Agreement 95% of all Solid Fuel received at ICLP
(by all transportation modes) by Receiver.

ARTICLE XV – DEAD FREIGHT FOR SOLID FUEL SHORTFALL

     1.     Rate Assessed on Tonnage Shortfall – If, in any Contract Year,
Receiver fails to tender the Receiver Volume Guarantee amount of Solid Fuel as
stated in Article XIV, Receiver agrees to pay Carrier Dead Freight for that
Contract Year. Dead Freight shall be the tonnage shortfall multiplied by $5.39
per Ton. Receiver agrees such Dead Freight rates are reasonable and will not be
considered a penalty. Carrier agrees that (a) notwithstanding anything herein to
the contrary, such Dead Freight payments shall be Carrier’s only remedy for any
shortfall in the Receiver Volume Guarantee amount, and (b) Receiver’s failure to
tender the Receiver Volume Guarantee amount shall not be a breach or default of
this Agreement. Dead Freight charges shall be subject to adjustment as provided
in Article XIII.

ARTICLE XVI – UNIT TRAIN SHIPMENT DETENTION PROVISIONS

     1.     Carrier’s Right to Detention Charges at Destination (ICLP) –
Receiver is responsible for detention charges, if any, which are assessed at
Destination. Receiver will pay Carrier detention charges which accrue at
Destination from Receiver in accordance with detention terms, conditions and
charges set forth in Tariff CSXT 8200 Series. However, Receiver shall be allowed
twelve (12) hours for unloading a Unit Train.

ARTICLE XVII – COAL WEIGHTS AND WEIGHING PROVISIONS

     1.     Weighing Charges – The Rates in Appendix A do not include the
service of weighing by Carrier. Weights for the assessment of the Solid Fuel
freight charges will be determined by scales located at Origin. Such scales must
be installed, tested and maintained in accordance with the then current edition
of the AAR Scale Handbook. Any “Batch” weighing system at Origin must be capable
of loading each car to plus or minus one percent (1%) of its load limit
capacity. There shall be no separate Carrier weighing charge applicable to Solid
Fuel moving under the conditions of this Agreement unless those scales located
at the involved Origin or ICLP are either inaccurate or inoperable. In that
event those scales located at the Origin or ICLP are either

19



--------------------------------------------------------------------------------



 



inaccurate or inoperable, Receiver may request the Carrier to weigh the Cars
along the Normal Route of movement at the applicable tariff weighing charges set
forth in Tariff CSXT 8200 Series.

     2.     Estimated Weights – In the event accurate actual weights are
temporarily unavailable, freight charges will be determined by the average of
the actual weights of each Car in the five most recent accurately weighed loaded
Trains from the Origin. The average weight per car would then be multiplied by
the actual number of unweighed Cars in the unweighed Train or Trains.

     3.     Determination of Individual Car Weights – In the event that actual
per Car weights are not available, per car weights will be determined by
dividing the actual weight of the Train by the number of Cars in the Train.

ARTICLE XVIII – ROUNDING

     Unless otherwise provided, all computations made pursuant to this Agreement
shall be calculated to the second (2nd) decimal place. If, in the performance of
a calculation, the number in the third (3rd) decimal place is equal to or
greater than five, the second (2nd) number after the decimal place shall be
raised to the next higher number. Otherwise, the number in the second (2nd)
decimal place shall not change.

ARTICLE XIX – PAYMENT AND CREDIT PROVISIONS

     1.     Application of Rates – Rate Levels will be determined in accordance
with Appendix A. The date the Consignment was tendered to Carrier, the loading
time and Train size at Origin shall determine the Rate.

     2.     Invoice and Payment. At the end of a designated Business Week
(example Thursday through Wednesday) Carrier will transmit an invoice within
twenty-four (24) hours to Receiver. ICLP must identify any disputes within
forty-eight (48) hours of receipt of invoice from Carrier. Payment will be in
accordance with CSXT ACH DEBIT Procedures. Carrier will initiate electronic
funds transfer debits against ICLP asset account fourteen (14) days after
receipt of invoice, in connection with freight and other charges billed by
Carrier, and ICLP authorizes the financial institution named to credit such
entries directly to Carrier’s account.

     3.     Payments to Receiver – Carrier agrees to make any payment due to
Receiver under this Agreement to the following account:

     The Bank of New York Trust Company of Florida, NA
     Towermarc Plaza
     10161 Centurion Parkway
     Jacksonville, FL 32256
     ABA# 021000018
     GLA# 111-565
     TAS # 427385
     Indiantown Tax Revenue Account
     ATTN: Trustee

20



--------------------------------------------------------------------------------



 



ARTICLE XX – CLAIMS AND RESPONSIBILITY

     1.     Claims Procedure – Carrier shall provide oral or electronic
notification to Receiver of the loss or damage of Receiver’s Solid Fuel and/or
equipment as soon as practical (within forty-eight (48) hours after such
occurrence. Written notification of the damage, derailment, or destruction of
such Receiver Cars and/or loss of Solid Fuel will be furnished to Receiver
within five (5) days and will be documented according to Article VII, paragraph
4.

     2.     Written Detail – Claims against Carrier for loss of or damage to
Receiver Cars, Solid Fuel or other property and claims against Receiver for loss
of or damage to Carrier’s locomotives, or Cars, shall be made in writing and
supported by required documentation. Such claims shall be processed,
investigated, resolved and paid within ninety (90) days of Receiver’s notice.
Claims for loss and/or damage to Solid Fuel must be filed in writing with
Carrier by Receiver within nine (9) months from date of delivery or expected
date of delivery, and must be properly supported by copy of shipping document,
evidence of Origin, condition, evidence of value and evidence of loss. Any suit
must be filed within two (2) years from the day when notice in writing is given
by Carrier to Receiver that Carrier has disallowed the claim or any part or
parts thereof specified in the notice.

     3.     Application of AAR Interchange Rules – Receiver and Carrier shall
abide by the AAR Interchange Rules (including amendments thereto) with respect
to all matters therein contained, including without limitation, responsibility
for loss of damage to Receiver Cars, and standard charges for repairs to
Receiver Cars not specifically provided for in this Agreement. If, however, such
Rules and this Agreement conflict, the terms and conditions of this Agreement
shall govern.

     4.     Uniform Bill of Lading – Claims for loss of or damage to the Solid
Fuel to be transported hereunder shall be subject to all applicable provisions
of the Uniform Straight Bill of Lading or Tariff UFC 6000-F, including
amendments thereto and reissues thereof. If, however, such provision and this
Agreement conflict, then the provision of this Agreement shall govern.

21



--------------------------------------------------------------------------------



 



     5.     Carrier’s Liability for Solid Fuel – The liability of Carrier for
loss of or damage to Solid Fuel transported under this Agreement shall be
governed by the provisions of 49 USC Section 11707, limited to the extent
allowed by law by the following:



  (a)   The combined liability of Carrier, its agents, servants and employees to
the Receiver for such loss or damage shall be limited to the invoice value of
such Solid Fuel plus any direct cost incurred by Receiver.     (b)   No punitive
or consequential damages may be sought or awarded for such loss or damage by any
Party to this Agreement.

ARTICLE XXI – DEFAULT AND REMEDIES

     1.     Notification Procedures – It is the intent of the parties to be
bound by the terms and conditions of this Agreement. When in the opinion of
either party to this Agreement, the other is in breach of this Agreement that
could become a default as provided in paragraph 2 of this Article XXI, the
aggrieved party shall notify the other party in writing as to: 1) the nature of
the breach; 2) the date upon which the breach appears to have commenced; 3) the
action necessary to remedy the breach; and 4) the estimated dollar amount of
injury to the aggrieved party as a result of the breach.

     2.     Time Limit – If the Carrier or Receiver is in breach of the
provisions of this Agreement (other than as a result of a Force Majeure event as
provided in Article XXII), including without limitation for failure to tender or
transport, as the case may be, Solid Fuel in accordance with this Agreement, and
such breach is not cured within a period of thirty (30) days after written
notice thereof, then such party shall be in default hereunder and the damages
specified in paragraph 3 of this Article XXI shall apply.

     3.     Damages – In the event of a default as provided in paragraph 2 of
this Article XXI, damages shall be as negotiated by the parties or, in the event
that the parties can not reach agreement within forty-five (45) days from the
expiration of the 30-day period provided in paragraph 2 of this Article XXI (or
such other period as the parties may agree), then the parties shall have
recourse to any rights and remedies provided under applicable law.

22



--------------------------------------------------------------------------------



 



     4.     Remedies In the event of the occurrence of a Default the
non-defaulting party at its option may in addition to, and without waiving any
rights or remedies it may have under the Uniform Commercial Code, or in equity
or at law:



  (a)   Cancel this Agreement as permitted by applicable law, with respect to
the defaulting party, whereupon all of the obligations of the non-defaulting
party shall cease; or     (b)   Suspend performance under this Agreement until
it receives adequate assurance from the defaulting party that it will perform
its obligations hereunder. In no event shall either party be liable for special,
consequential, indirect or punitive damages as a consequence of a Default.

ARTICLE XXII – FORCE MAJEURE

     1.     Definition of Force Majeure – The term “force majeure” or “Force
Majeure” means any event which is beyond the reasonable control of and occurs
without fault or negligence of the party asserting the existence and effect of
such disabling condition, and which wholly or partially prevents the performance
of any of the duties and responsibilities of that party asserting the force
majeure (other than obligations of such party to pay or expend any monies due to
or owing to the other party under this agreement for or in connection with the
performance or such party’s duties and responsibilities under this Agreement
prior to the occurrence of the event of Force Majeure) provided that the
affected party uses reasonable efforts to mitigate or remedy its inability to
perform hereunder. Force Majeure events may include, but are not limited to,
acts of God; acts of the public enemy; fire; flood; high water; ice; washout;
explosion or other serious casualty; unusual and extremely severe weather; war
(whether declared or not); warlike circumstances; mobilization; revolution; riot
or civil commotion; legal intervention; regulations or order of governmental
authority; strike; lockout or other labor disputes (labor disputes may be
resolved solely at the discretion of the party having the difficulty); or
breakdowns of or damage to plant, equipment, track or facilities (including rail
loading and unloading facilities and equipment).

     2.     Force Majeure Occurrences Affecting Other Parties – The failure, as
a result of a Force Majeure event as provided herein, of the Supplier to deliver
Solid Fuel pursuant to Receiver’s Agreement or commitment between the Receiver
and Supplier shall constitute an event of Force Majeure assertable by Receiver
against Carrier.

     3.     Notice and Relief Under Force Majeure – If, because of an event of
Force Majeure, either Receiver or Carrier is unable to

23



--------------------------------------------------------------------------------



 



carry out its obligations to the other party under this agreement, the affected
party must give the other party verbal notice within forty-eight (48) hours and
written notice of such Force Majeure within five (5) days, describing the event
of Force Majeure, the expected duration of the event and describing that portion
of the affected party’s performance it anticipates will be rendered impossible
by the event of Force Majeure. Only after such notice is given will the
obligations of both parties under this Agreement be totally excused to the
extent, but only to the extent, made necessary by such Force Majeure and only
during the continuance of the event. Each party agrees to use its commercially
reasonable best efforts to eliminate the effect of such Force Majeure with all
reasonable dispatch, and neither party shall be liable to the other for loss,
damage or equipment detention caused by such Force Majeure. During a disability
period caused by Force Majeure that affects the Receiver Volume Guarantee
percentage requirement as provided in Article XIV (e.g., a Force Majeure event
that prevents rail delivery of Solid Fuel but permits Indiantown to continue
operation such Receiver Volume Guarantee percentage requirement shall be reduced
by the percentage of Tons or portions thereof not transported hereunder during
the period affected by the Force Majeure event.

ARTICLE XXIII – ABANDONMENT

     1.     Abandonment of Origins – Except as provided in this Article, any
origin that is abandoned during the term of this Agreement is automatically
deleted from this Agreement, without further liability to any party. Carrier
agrees to withhold abandonment of Receiver’s Origins subject to the conditions
set forth in XXIII.2 below.

     2.     Rate Relief Due to Abandonment – In the event that Carrier abandons
an Origin subject to the provisions of Paragraph 1 (above), all tonnage
committed to be shipped from that Origin may be shipped from a replacement
Origin at the same Rate as the abandoned Origin. Such replacement Origin shall
be in the same Rate District as the abandoned Origin if possible.

ARTICLE XXIV – ADJUSTMENT OF MISCELLANEOUS CHARGES

     Carrier’s standard charges are published in Tariff CSXT 8200 Series as of
the Effective Date of this Agreement and are not subject to the provisions of
Article XIII and will be adjusted only in the event that Carrier adjusts and
publishes its standard tariff charges in Tariff CSXT 8200 Series.

24



--------------------------------------------------------------------------------



 



ARTICLE XXV – TONNAGE CERTIFICATION

     1.     Not later than thirty (30) days after the end of the prior Contract
Year, Receiver shall send a written certificate to Carrier reporting the
following:



    (a) the total number of Tons of Solid Fuel which Receiver shipped to ICLP
via all transportation modes from all originating points in the applicable
Contract Year (whether an Origin listed under this Agreement or otherwise); and
      (b) the number of Tons of Solid Fuel transported to the ICLP during the
applicable Contract Year by means other than Carrier as a result of Force
Majeure or Carrier’s inability or other failure to transport Solid Fuel; and    
  (c) the applicable Receiver Volume Guarantee percentage as provided in
Article XIV; and       (d) the number of Tons of Solid Fuel which Receiver
shipped to ICLP during the applicable Contract Year from all originating points
(whether an Origin listed under this Agreement or otherwise) that are subject to
the Receiver Volume Guarantee percentage requirements set forth in Article XIV
for the applicable Contract Year (((a)*(c)) - (b)); and       (e) the number of
Tons of Solid Fuel which Receiver Tendered to Carrier for transport to ICLP
during the applicable Contract Year and(f) the number of shortfall Tons of Solid
Fuel transported to ICLP by means other than Carrier that are subject to the
provisions of paragraph 1 of Article XV ((d) - (e)); and       (g) the Dead
Freight rate for Solid Fuel shortfall specified in paragraph 1 of Article XV ;
and       (h) Dead Freight amount pursuant to paragraph 1 of Article XV
((f)*(g)).

     2.     For purposes of auditing Receiver’s Tonnage Certification and
Receiver Volume Guarantee percentage requirement, a mutually selected third
party shall have access, during normal business hours and with reasonable
advanced notice, to the records of Carrier and Receiver to determine the
accuracy of the records and to certify tonnage’s at the end of each Contract
Year. Records will be available for Audit for two (2) years from the end of the
Contract Year in question. Such records are to include, but are not limited to,
weight tickets, vendor invoices, which would provide the necessary information
for tonnage certification.

25



--------------------------------------------------------------------------------



 



ARTICLE XXVI – NOTICES

     All notices under this Agreement (unless specifically provided otherwise),
shall be in writing, and shall be sent by first-class mail and facsimile
transmission addressed as follows:

     Receiver:
     By overnight delivery service, not including U.S. mail:

     Indiantown Cogeneration, L.P.
     13303 S.W. Silver Fox Lane
     Indiantown, FL 34956-9704
     Attn: General Manager
     Telephone No.: (772) 597-6500
     Fax No.: (772) 597-6520

     By U.S. mail:

     Indiantown Cogeneration, L.P.
     P.O. Box 1620
     Indiantown, FL 34956-9704
     Attn: General Manager
     Telephone No.: (772) 597-6500
     Fax No.: (772) 597-6520

          Indiantown

     with a copy to:
          PG&E National Energy Group
          7600 Wisconsin Avenue
          Bethesda, MD 20814
          Attn: General Counsel
          Telephone No.: (301) 280-6800
          Fax No.: (301) 280-6319

     Carrier:
          Director Utility Coal

          CSX Transportation
          500 Water Street ( J-842 )
          Jacksonville, FL 32202
          Telephone: 904-359-3153
          Fax Number 904 359-3341

     Lender:
          The Bank of New York Trust Company of Florida N. A.
          Towermarc Plaza, 2nd Floor
          10161 Centurion Parkway
          Jacksonville, FL 32256

26



--------------------------------------------------------------------------------



 



or such other address as either party may designate in writing to the other.

ARTICLE XXVII – CORPORATE AUTHORITY

     Each party represents to the other that it has full corporate authority and
the necessary approval to enter into and perform this Agreement in accordance
with it’s terms.

ARTICLE XXVIII – ASSIGNMENT

     1.     Neither party may assign its rights under this Agreement without the
non-assigning party’s written approval which shall not be unreasonably withheld.
However, notwithstanding the above, Carrier may assign or delegate its rights,
duties, obligations or interests in and to this Agreement to a subsidiary,
affiliate or sister corporation; provided, however, that Carrier shall not be
thereby relieved of its responsibilities or obligations hereunder without the
written consent of Receiver, which consent shall not be unreasonably withheld.
Furthermore, notwithstanding the above, Receiver may assign in whole or delegate
in part its rights, duties, obligations or interests in and to this Agreement,
parent, subsidiary, affiliate or sister corporation, provided that Receiver
shall not be thereby relieved of its responsibilities or obligations hereunder
without the written consent of Carrier, which consent shall not be unreasonably
withheld. Receiver shall have the right, at its sole discretion, to withdraw the
assignment of this Agreement from a third party Shipper. This Agreement shall
likewise apply to any successor in interest to either Carrier or Receiver. In
addition, Receiver, without the need for consent from Carrier, may also assign,
pledge, or transfer its rights under this Agreement as security for financing;
provided, however, that Receiver shall not be thereby relieved of its
responsibilities or obligations hereunder until such time as any such assignee,
pledge or transferee shall notify Carrier that it has exercised its rights in
respect of such assignment, pledge or transfer.

     2.     Exercise of Rights by Receiver’s Lenders. Receiver shall provide
notice to Carrier of any assignment by Receiver of this Agreement to its lenders
or any agent acting on their behalf as security for financing pursuant to the
last sentence of Article XXIII.1. The Carrier agrees to provide a copy of any
default notice delivered to Receiver hereunder to the Receiver’s lenders or any
agent acting on their behalf concurrently with the delivery of such notice to
the Receiver. Carrier agrees that Receiver’s lenders or any agent acting on
their behalf shall have a reasonable opportunity after receipt of notice of
default to

27



--------------------------------------------------------------------------------



 



remedy the default, or cause the same to be remedied. Upon notice by Receiver’s
lenders to Carrier that such lenders are exercising their rights in connection
with such assignment under any relevant security documents between Receiver and
its lenders, (i) such lenders and any agent acting on their behalf shall be
entitled to exercise any and all rights of, and may, at its option, elect to
perform all obligations of, the Receiver under this Agreement (or cause a
receiver to be appointed to do so), and (ii) such lenders may assign their
security interests in this Agreement, enforce their security interests in this
Agreement by any lawful means, foreclose their security interest on this
Agreement, and assign the rights, interests and obligations of Receiver under
this Agreement to any purchaser or transferee of Receiver’s electric generating
facility, if such purchaser or transferee shall assume all of the obligations of
Receiver under this Agreement. Receiver’s lenders shall not be liable to perform
any of Receiver’s obligations under this Agreement in the absence of an express
agreement with respect to such assumption. In the event that this Agreement is
rejected by a trustee or debtor-in-possession in any bankruptcy or insolvency
proceeding involving Receiver, and if within ninety (90) days after such
rejection, Receiver’s lenders or any agent acting on their behalf or any
assignee or transferee thereof shall so request and shall certify in writing to
the Carrier that it intends to perform the obligations of Receiver under this
Agreement, the Carrier will execute and deliver to such lenders or their agent
or such assignee or transferee a new agreement, pursuant to which the Carrier
shall agree to perform the obligations contemplated to be performed by the
Carrier under this Agreement and which shall be for the balance of the remaining
term under this Agreement before giving effect to such rejection and shall
contain the same conditions, agreements, terms, provisions and limitations as
this Agreement (except for any requirements which have been fulfilled by
Receiver prior to such rejection). The parties hereto acknowledge and agree that
any material amendment of this Agreement will not be effective unless Carrier
has given Receiver’s lenders written notice thereof as provided in paragraph 3
of this Article XXVIII together with a copy of such amendment. Such lenders (or
an agent acting on their behalf) shall have ten (10) business days after the
delivery of such notice to provide notice in writing to Carrier, with a copy to
Receiver, of approval (which approval shall not be unreasonably withheld) or
disapproval of such amendment. If the amendment is thereby disapproved, then
such amendment shall not go into effect. If such lenders (or an agent acting on
their behalf) do not respond in writing to Carrier and Receiver within such
period of ten (10) business days, the amendment shall be deemed approved by the
lenders, and Carrier and Receiver may enter into and effect the amendment with
no further requirement for consent or approval of the lenders. The provisions of
this Article XXIII.2

28



--------------------------------------------------------------------------------



 



are for the benefit of Receiver’s lenders and may be separately enforced by such
lenders or any agent acting on their behalf against Carrier. Carrier and
Receiver shall also execute such consent and agreement or similar documents with
respect to a collateral assignment hereof, as the Financing Parties may
reasonably request in connection with the Financing Documents.

ARTICLE XXIX – CAPTIONS

     The captions and headings in this Agreement are for the convenience of
reference only and shall not define nor limit any of the terms or provisions
thereof.

ARTICLE XXX – APPLICABLE LAW

     To the extent not governed by applicable Federal Statute, the laws of the
State of Florida shall govern the validity, construction and performance of this
Agreement and all controversies and claims arising there under.

ARTICLE XXXI – NO WAIVER OF PERFORMANCE

     The failure of any party to insist in any one or more instances upon
performance of any of the terms, covenants or conditions of this Agreement shall
not be construed as a waiver or relinquishment of such performance of any such
term, covenant or condition, and each party’s obligation with respect to such
future performance shall remain in full force and effect.

ARTICLE XXXII – COUNTERPARTS

     This agreement may be executed in counterparts, each of which shall be
deemed an original.

ARTICLE XXXIII – CONFIDENTIALITY

     A party shall not disclose to any third party the terms of this Agreement
or any information received from the other party and designated as proprietary
or confidential (“Confidential Information”) except to comply with any
applicable law, order, or regulation; provided, that each party shall notify the
other party in writing of any proceeding of which it is aware that may result in
disclosure of Confidential Information. The parties shall be entitled to all
remedies available at law or in equity to enforce, or seek relief in connection
with this confidentiality obligation. Notwithstanding the foregoing, a party may
disclose Confidential Information to those of its officers, directors,
employees, affiliates, investors or potential investors, consultants, lenders
(and such lenders’ counsel and consultants), counsel, accountants, power
purchasers,

29



--------------------------------------------------------------------------------



 



or permitted assignees (or delegees) who have a need or legal right to know such
Confidential Information and who have been made aware of and have acknowledged
the obligation of confidentiality hereunder. The foregoing obligations of the
receiving party shall terminate if and when, but only to the extent that, the
Confidential Information (i) is or shall become publicly known through no fault
of the receiving party, (ii) is in the receiving party’s possession as supported
by written records prior to receipt of the Confidential Information from the
disclosing party, or (iii) is disclosed to the receiving party by a third party
who is legally free to disclose the Confidential Information.

ARTICLE XXXIV – ENTIRE ROUTE

     The Receiver may not use this Agreement as a proportional rate or as part
of the transportation of the Solid Fuel transported hereunder in a through route
without the written permission of the Carrier.

ARTICLE XXXV – RECORDS INSPECTION

     In addition to auditing tonnage to monitor Receivers compliance with its
volume guarantee, each party shall have access during normal business hours with
reasonable advance notice for a period not to exceed seven (7) years from the
Contract Year in question to the records of the other party to determine
accuracy of the records and to certify tonnages at the end of the Contract Year.
These records are to include, but not limited to weight tickets, vendor
invoices, mine manifest tickets, which would provide the necessary information
for tonnage certification.

ARTICLE XXXVI – ASSUMPTION OBLIGATION & REFUND PAYMENT

     In further consideration of this Agreement, within ten (10) days after the
effective date of this Agreement, Carrier will rebate to Receiver the difference
between the Tariff Rates and System Car Rates shown in Appendix A for all trains
tendered by Carrier to Receiver for the period of April 1, 2003 through the
effective date of this Agreement (the “Gross Rebate”) less the amount of
$1,112,960.54 (the “Net Rebate”). Receiver is permitting Carrier to rebate the
Net Rebate, rather than the Gross Rebate, (i) to exercise certain of the
Receiver’s rights under that certain PRIVATE CAR USE, DEMURRAGE AND GUARANTEE
AGREEMENT, CSXT-C-04339 (the “Private Car Agreement”), and (ii) as consideration
for the assignment by Carrier to Receiver of all of Carrier’s claims and rights
against Lodestar Energy, Inc. (“Lodestar”)for amounts due under the Private Car
Agreement and any other contract, agreement, or invoice. Following the payment

30



--------------------------------------------------------------------------------



 



of the Net Rebate to Receiver, all obligations of Carrier to Receiver under the
Private Car Agreement and all obligations of Receiver to Carrier under the
Private Car Agreement shall be terminated, and all of Carrier’s claims and
rights against Lodestar for amounts due under the Private Car Agreement and any
other contract, agreement or invoice shall thereupon be assigned to the Receiver
pursuant to an assignment agreement in form and substance reasonably acceptable
to Receiver and containing customary representations and warranties as to the
validity of Carrier’s claims against Lodestar and similar matters. Receiver and
Carrier acknowledge and agree that performance under Article XXXV and execution
of this Contract fully satisfies and discharges the obligations of Carrier to
Receiver and Receiver to Carrier under the Private Car Agreement, but expressly
acknowledge and agree that such performance and execution neither satisfies nor
discharges or in any way affects the Carrier’s claims and rights against
Lodestar under the Private Car Agreement or any other contract, agreement, or
invoice, all of which claims and rights are being assigned to Receiver as
described above.

ARTICLE XXXVII – RELATIONSHIP WITH FP&L

     Carrier agrees that it will not pursue a claim against Florida Power &
Light Company (“FP&L”) for any indirect, incidental or consequential damages
that Carrier may incur from the performance, nonperformance or delay in the
performance by FP&L of its obligations in the Agreement for the Purchase of Firm
Capacity and Energy between Receiver and FP&L dated March 31, 1990. Nothing in
this Article XXXVII shall affect or limit Carrier’s rights and remedies under
this Agreement against Receiver or any successor or assignee of Receiver under
this Agreement.

31



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed as of the date set forth above.

                      CSX Transportation, Inc. Witness         BY:   \s\ MIKE
SULLIVAN   BY:   \s\ CHRIS JENKINS    

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

        Title: Senior VP Coal Service Group   Indiantown   Indiantown
Cogeneration, L.P.,   Witness         BY:   \s\ PAULA FOSTER   BY:   \s\ F.
JOSEPH FEYDER    

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

        Title: Vice President

32



--------------------------------------------------------------------------------



 



APPENDIX A
INDIANTOWN CSXT-C-82552
CSXT SOLID FUEL RATES TO INDIANTOWN

Level I Rates

                                                      24 Hr Load   4 Hr Load    
System   Private   Private   System   Private   Private     RR   Aluminum  
Steel   RR   Aluminum   Steel     95 Car   95 Car   95 Car   95 Car   95 Car  
95 Car
Origin District
                                               
JM-Harlan
  $ 22.54     $ 20.44     $ 21.74     $ 22.19     $ 20.09     $ 21.39  
Hazard / Elkhorn
  $ 23.64     $ 21.54     $ 22.84     $ 23.34     $ 21.24     $ 22.54  
W. Kentucky
  $ 23.64     $ 21.54     $ 22.84     $ 23.34     $ 21.24     $ 22.54  
Clinchfield
  $ 21.99     $ 19.89     $ 21.19     $ 21.68     $ 19.58     $ 20.88  
Southwest VA
  $ 21.99     $ 19.89     $ 21.19     $ 21.68     $ 19.58     $ 20.88  
Big Sandy
  $ 23.09     $ 20.99     $ 22.29     $ 22.73     $ 20.63     $ 21.93  
Kanawha
  $ 24.19     $ 22.09     $ 23.39     $ 23.86     $ 21.76     $ 23.06  
Alabama
  $ 19.29     $ 17.19     $ 18.49     $ 18.93     $ 16.83     $ 18.13  
Gauley North
  XXX   XXX   XXX   $ 27.38     $ 25.28     $ 26.58  
Fairmont
  XXX   XXX   XXX   $ 25.58     $ 23.48     $ 24.78  
MGA
  XXX   XXX   XXX   $ 26.01     $ 23.91     $ 25.21  
Origin Specific
                                               
Charleston SC*
  $ 20.22     $ 18.12     $ 19.42     XXX   XXX   XXX
Mobile, AL*
  $ 21.72     $ 19.62     $ 20.92     XXX   XXX   XXX

 *The Charleston, SC and Mobile, AL rates will remain within Appendix A through
5/31/06. These rates wil be re-negotiated effective 6/1/06. These rates are void
and expired if not used within a rolling 18 month period starting with the
Effective Date of this Contract.

Notes:

**Private Aluminum Rates apply to shipments in Receiver Cars that meet a cubical
capacity as specified in Article V.1. and a maximum tare weight of 48,000 lbs.
and are designated as aluminum cars. Private Steel Rates apply to Receiver Cars
not meeting these specifications, regardless of the manufactures’s railcar
composition desigination

For shipments of Synthetic fuel (STCC-29-911-91), the above rates will be
increased by $0.75/Net Ton

LEVEL II RATES

If pursuant to Article XII Level II Rates are to apply, such Level II Rate shall
equal the Level I Rate determined above plus $0.25/NT.

33